Summary - MyCase                                                         Page 1 of 4
  Case 3:20-cv-00010-RLY-MPB Document 1-2 Filed 01/22/20 Page 1 of 22 PageID #: 7


                    This is not the official court record. Official records of court proceedings may only
                    be obtained directly from the court maintaining a particular record.


  Kenneth Garwick, Cynthia Garwick v. John Fisher, Fleeman Carriers, Inc.
  Case Number              03D01-1912-CT-007232

  Court                    Bartholomew Superior Court 1

  Type                     CT - Civil Tort

  Filed                    12/23/2019

  Status                   12/23/2019 , Pending (active)


  Parties to the Case
  Defendant Fisher, John
      Address           160 Commodore Circle
                        Summertown, TN 38483
      Attorney          Erin A Clancy
                        #2196249, Lead, Retained
                        KIGHTLINGER & GRAY LLP
                        One Indiana Square - Suite 300
                        211 North Pennsylvania Street
                        Indianapolis, IN 46204
                        317-638-4521(W)

      Attorney          Erin A Clancy
                        #2196249, Retained
                        KIGHTLINGER & GRAY LLP
                        One Indiana Square - Suite 300
                        211 North Pennsylvania Street
                        Indianapolis, IN 46204
                        317-638-4521(W)

      Attorney          Ryan O. Farner
                        #2959902, Retained
                        KIGHTLINGER & GRAY LLP
                        211 Pennsylvania Street
                        Suite 300
                        Indianapolis, IN 46204
                        317-638-4521(W)

      Attorney          Ryan O. Farner
                        #2959902, Retained
                        KIGHTLINGER & GRAY LLP
                        211 Pennsylvania Street
                        Suite 300
                        Indianapolis, IN 46204
                        317-638-4521(W)

  Defendant Fleeman Carriers, Inc.




                                                                                                            EXHIBIT B
https://public.courts.in.gov/mycase                                                                             1/22/2020
Summary - MyCase                                                         Page 2 of 4
  Case 3:20-cv-00010-RLY-MPB Document 1-2 Filed 01/22/20 Page 2 of 22 PageID #: 8


      Address             605 Windsor Ave.
                          Lawrenceburg, TN 38464
      Attorney            Erin A Clancy
                          #2196249, Lead, Retained
                          KIGHTLINGER & GRAY LLP
                          One Indiana Square - Suite 300
                          211 North Pennsylvania Street
                          Indianapolis, IN 46204
                          317-638-4521(W)

      Attorney            Erin A Clancy
                          #2196249, Retained
                          KIGHTLINGER & GRAY LLP
                          One Indiana Square - Suite 300
                          211 North Pennsylvania Street
                          Indianapolis, IN 46204
                          317-638-4521(W)

      Attorney            Ryan O. Farner
                          #2959902, Retained
                          KIGHTLINGER & GRAY LLP
                          211 Pennsylvania Street
                          Suite 300
                          Indianapolis, IN 46204
                          317-638-4521(W)

      Attorney            Ryan O. Farner
                          #2959902, Retained
                          KIGHTLINGER & GRAY LLP
                          211 Pennsylvania Street
                          Suite 300
                          Indianapolis, IN 46204
                          317-638-4521(W)

  Plaintiff     Garwick, Kenneth
      Address             1900 Lincoln Dr.
                          Manhattan, KS 66502
      Attorney            Ryan Johnson
                          #2425249, Retained
                          Keller & Keller
                          2850 N. Meridian Street
                          Indianapolis, IN 46208
                          317-926-1111(W)

  Plaintiff     Garwick, Cynthia




                                                                       EXHIBIT B
https://public.courts.in.gov/mycase                                        1/22/2020
Summary - MyCase                                                         Page 3 of 4
  Case 3:20-cv-00010-RLY-MPB Document 1-2 Filed 01/22/20 Page 3 of 22 PageID #: 9


      Address                1900 Lincoln Dr.
                             Manhattan, KS 66502
      Attorney               Ryan Johnson
                             #2425249, Retained
                             Keller & Keller
                             2850 N. Meridian Street
                             Indianapolis, IN 46208
                             317-926-1111(W)


  Chronological Case Summary
  12/23/2019 Case Opened as a New Filing


  12/23/2019       Appearance Filed
               Appearance

               For Party:          Garwick, Kenneth
               File Stamp:         12/23/2019

  12/23/2019       Complaint/Equivalent Pleading Filed
               Complaint

               Filed By:           Garwick, Kenneth
               File Stamp:         12/23/2019

  12/23/2019       Subpoena/Summons Issued
               Summons to Deft. Fisher

               Party:              Garwick, Kenneth
               File Stamp:         12/23/2019

  12/23/2019       Subpoena/Summons Issued
               Summons to Deft. Fleeman Carriers

               Party:              Garwick, Kenneth
               File Stamp:         12/23/2019

  12/26/2019       Certificate of Issuance of Summons
               Cert. of Issuance of Summons

               Filed By:           Garwick, Kenneth
               File Stamp:         12/23/2019

  01/06/2020       Appearance Filed
               Appearance of Erin Clancy and Ryan Farner

               For Party:          Fisher, John
               For Party:          Fleeman Carriers, Inc.
               File Stamp:         01/02/2020

  01/06/2020       Motion Filed
               Motion for Extension of Time

               Filed By:           Fisher, John
               Filed By:           Fleeman Carriers, Inc.
               File Stamp:         01/02/2020




                                                                       EXHIBIT B
https://public.courts.in.gov/mycase                                        1/22/2020
Summary - MyCase                                                        Page 4 of 4
 Case 3:20-cv-00010-RLY-MPB Document 1-2 Filed 01/22/20 Page 4 of 22 PageID #: 10


   01/07/2020          Order Issued
                 GRANTING DEFENDANT'S MOTION FOR EXTENSION OF TIME

                 Judicial Officer:       Worton, James D.
                 Order Signed:           01/06/2020

   01/08/2020 Automated ENotice Issued to Parties
                 Order Issued ---- 1/7/2020 : Erin A Clancy;Ryan O. Farner;Ryan Johnson


   01/08/2020          Service Returned Served
                 CERTIFIED MAIL RECEIPT RETURNED SERVED TO JOHN FISHER

                 Party Served:           Fisher, John
                 Date Served:            12/31/2019

   01/08/2020          Service Returned Served
                 BY CERTIFIED MAIL TO FLEEMAN CARRIERS, INC.

                 Party Served:           Fleeman Carriers, Inc.
                 Date Served:            12/30/2019


  Financial Information
  * Financial Balances reflected are current representations of transactions processed by the Clerk’s Office. Please note that any
    balance due does not reflect interest that has accrued – if applicable – since the last payment. For questions/concerns regarding
    balances shown, please contact the Clerk’s Office.

  Garwick, Kenneth
  Plaintiff

              Balance Due (as of 01/22/2020)
              0.00

              Charge Summary
                Description                                                       Amount            Credit            Payment
                Court Costs and Filing Fees                                       157.00            0.00              157.00

              Transaction Summary
                Date                 Description                                  Amount
                12/23/2019           Transaction Assessment                       157.00
                12/23/2019           Electronic Payment                           (157.00)



                           This is not the official court record. Official records of court proceedings may only
                           be obtained directly from the court maintaining a particular record.




                                                                                                                      EXHIBIT B
https://public.courts.in.gov/mycase                                                                                            1/22/2020
Case 3:20-cv-00010-RLY-MPB Document
                           03D01 -1 911-2 Filed 01/22/20 Page 5 of 22 PageID
                                       2-CT-007232                             #: 11
                                                                          Filed: 12/23/2019
                                                                                            9:4glAnln(
                                                                                                                             el'

                                                      Bartholomew Superior Court   1                 Bartholomew County, Indiana




  STATE 0F INDIANA                             )      1N   THE BARTHOLOMEW                        COURT
                                               )SS:
 COUNTY 0F BARTHOLOMEW                                CAUSE N0.      03'301 '1 91 Z'CT-007232
                                               )




 KENNETH GARWICK and                                  )

 CYNTHLA GARWICK,                                     )

                 Plaintiffs,                          )                 TRIAL BY JURY DEMANDED
                                                      )

        vs.                                           )

                                                      )

 JOHN FISHER and FLEEMAN                              )

 CARRIERS     INC,                                    )

                 Defendants.                          )




                                                      APPEARANCE FORM
                                                           (Initiating Party)


  1.    Name 0f ﬁrst initiating party(ies): Kenneth and                Cynthia Garwick


 2.     Attorney information (as application for service 0f process):


                 Ryan Johnson, Attorney #24252-49
                 Randall L. Juergensen, Attorney #21 189-49
                 Michael Hult, Attorney #26973-53
                 KELLER & KELLER LLP
                 2850 N. Meridian Street
                 Indianapolis, IN 46208
                 317-926-1     1   11 (tel.)
                 317-926-1411 (fax)


 3.     Case type requested:         CT

 4.     Will accept    FAX service? NO

 5.     Are there    related cases?     NO
 6.     Additional information required by state of local rule:                 NONE

 7.     This document has not been served upon any parties 0r counsel.


                                                                        Respectfully submitted,


                                                                        KELLER & KELLER LLP

                                                                        /s/ Ryan       Johnson
                                                                        Ryan Johnson, #24252-49




                                                                                                   EXHIBIT B
                                                                          Filed: 12/23/2019 9:40 AM
Case 3:20-cv-00010-RLY-MPB Document
                           03D01 -1 911-2 Filed 01/22/20 Page 6 of 22 PageID
                                       2-CT-007232                             #: 12
                                                                                                                                           Clerk
                                               Bartholomew Superior Court            1                               Bartholomew County, Indiana




 STATE 0F INDIANA                       )      1N            THE BARTHOLOMEW                                    COURT
                                        )SS:
 COUNTY 0F BARTHOLOMEW                  )      CAUSE N0. 03901 '1 91 2-CT-007232


 KENNETH GARWICK and
 CYNTHIA GARWICK,
                 Plaintiffs,                                                  TRIAL B Y JUR Y DEMANDED

        VS.                                    vvvvvvvvv




 JOHN FISHER and FLEEMAN
 CARRIERS     INC,
                 Defendants.


                     COMPLAINT FOR DAMAGES WITH JURY DEMAND

        Come now Plaintiffs, Kenneth and Cynthia Garwick, by counsel, and by way of their

 Complaint against Defendants, John Fisher and Fleeman Carriers                            Inc, allege   and   state as follows:



                                        Facts Applicable t0 All Counts


         1.      Plaintiffs,    Kenneth and Cynthia Garwick are                      legally married   and residents 0f


 Manhattan, Kansas.


        2.       Defendant, John Fisher,                    is   a resident 0f Summertown, Tennessee.


        3.       Defendant, Fleeman Carriers Inc,                       is   a domestic for-proﬁt


 corporation with a principal ofﬁce address of 605 Windsor Avenue, Lawrenceburg,                                  TN and

 doing business in Bartholomew County, IN.


        4.      Upon     information and belief, at                   all   times relevant, Defendant, John Fisher, was an


 employee, agent, 0r representative 0f Defendant, Fleeman Carriers                          Inc,   and acting Within the


 scope of said relationship.


        5.       This   is   a civil cause 0f action for damages arising from an occurrence in


 Bartholomew County,         Indiana.


        6.       On 0r about January        1,             2018,   Plaintiff,   Kenneth Garwick, was operating a 2014




                                                                                                                   EXHIBIT B
Case 3:20-cv-00010-RLY-MPB Document 1-2 Filed 01/22/20 Page 7 of 22 PageID #: 13




 Chrysler      Town and Country south 0n I65          in   Bartholomew County,        Indiana.


          7.        At    the time speciﬁed in paragraph 6, Plaintiff, Cynthia Garwick,                was a passenger

 in the vehicle operated




          8.        Plaintiffs reallege
                                                           M
                                by Plaintiff, Kenneth Garwick.




                                              and incorporate rhetorical paragraphs 1—7 0f this complaint as             if



 fully set forth herein.


          9.         At   the time speciﬁed in Paragraph 6 above, Defendant, John Fisher,                   was

 operating a 2013        Mack   semi-tractor,    owned and registered t0 Defendant, Fleeman               Carrier Inc,


 south on I65 in Bartholomew County, Indiana, and in Violation 0f certain duties there and then


 imposed by the      common law and the           statutes   of the State 0f Indiana, was negligent in the


 operation of the motor vehicle including, but not limited                t0:



                    A.        Failure t0 maintain proper lookout;


                    B.        Failure t0 maintain proper control 0f his vehicle;


                    C.        Following too closely;


                    D.        Driving too fast for conditions;


                    E.        Driving with reckless disregard for safety and welfare 0f others;


 and collided With the vehicle operated by Plaintiff, Kenneth Garwick,                    in   which   Plaintiff,   Cynthia


 Garwick was a passenger.

          10.        As   a proximate result 0f the negligence 0f Defendant, John Fisher, Plaintiff,


 Kenneth Garwick, suffered severe personal                 injuries,   was required   t0 incur   medical expenses in an


 amount   t0    be proven    at trial, loss   0f wages, and to endure great pain and suffering, Which


 damages       shall continue into the future.


          11.       As    a proximate result 0f the negligence of Defendant, Tanner Adair, Plaintiff,




                                                                                                             EXHIBIT B
Case 3:20-cv-00010-RLY-MPB Document 1-2 Filed 01/22/20 Page 8 of 22 PageID #: 14




 Cynthia Garwick, suffered severe personal                injuries,     was required   t0 incur   medical expenses in an


 amount     t0   be proven    at trial, loss   0f wages, and to endure great pain and suffering, which


 damages     shall continue into the future.


           12.         Defendant, Fleeman Carrier, Inc,           is   responsible for the negligent conduct 0f


 Defendant, John Fisher, Via the theory of respondeaz‘ superior.


                       WHEREFORE,         Plaintiffs,   Kenneth and Cynthia Garwick, by counsel, pray              for


 judgments against Defendants, John Fisher and Fleeman Carriers,                       Inc, in    an amount adequate to


 compensate       Plaintiffs for the losses      Which have been         suffered, for the costs 0f this action   and for


 all   other just and proper relief in the premises.


                                                        Jury Demand



           Plaintiffs      demand trial by jury on      all   issues so triable.


                                                                        Respectfully submitted,


                                                                        KELLER & KELLER LLP


                                                                          /S/ Ryan
                                                                                 Johnson
                                                                        Ryan Johnson, #24252-49
                                                                        Attorneys for Plaintiff
 KELLER & KELLER LLP
 2850 N. Meridian Street
 Indianapolis, IN 46208
 (317) 926-1      1   11




                                                                                                             EXHIBIT B
                                                                          Filed: 12/23/2019 9:40 AM
Case 3:20-cv-00010-RLY-MPB Document
                           03D01 -1 911-2 Filed 01/22/20 Page 9 of 22 PageID
                                       2-CT-007232                             #: 15
                                                                                                                                                          Clerk
                                                                Bartholomew Superior Court   1                                      Bartholomew County, Indiana




                                                    STATE OF INDIANA
                                        IN   THE BARTHOLOMEW                                         COURT_

                                                                     SU M M ONS
 KENNETH GARWICK and                                             )

 CYNTHIA GARWICK,                                                )

                          Plaintiffs,                            )                  TRIAL BY JURYDEMANDED
                                                                 )

            VS-                                                                     03DO1 -1 91 2-CT-OO7232
                                                                 3

 JOHN FISHER and FLEEMAN                                         )

 CARRIERS INC,                                                   )

                          Defendants.                            )




 TO DEFENDANT:                                       John Fisher
                                                     160   Commodore      Circle
                                                     Summertown,       TN 38483

            You have been           sued by the persons named as Plaintiffs in the Court stated above.


            The nature of the                    you is stated in the Complaint Which is attached
                                        suit against                                                                     to this   Summons.
 It   also states      the relief sought or the demand made against you by the Plaintiffs.


            You or your          attorney must answer the Complaint in writing within twenty (20) days                             commencing
 the day after you            receive this   Summons            (or Within twenty-three [23] days      if this    Summons was        received
 by mail) 0r a judgment             Will be entered against            you    for the relief demanded      by   Plaintiff.



            If you      have a claim for         relief against the Plaintiff arising fro                  same transaction or
 occurrence,       you must       assert   it   in   your written answer.
                          1   2/23/201 9
 DATED:                                                                                          _                i
                                                                         Cleiof         holomew        0                              '3;

                                                                         Court
                                                                                                            g                          “L




 The following manner of service of Summons                              is   herebv designated:                      S EA L
      X     Registered or certiﬁed mail (Return Receipt #
            Service at place of employment, to-wit:                                                        1‘33
                                                                                                                                       ,5?
            Sheriff service on individual                  --   (Personal or copy) at above address
                                                                                                                      INDIAHF
            Service on agent. (Specify)
            Other service. (Specify)


 Attorneys for Plaintiffs:
 Ryan Johnson, Atty #24252-49
 KELLER & KELLER LLP
 2850 N. Meridian Street
 Indianapolis, IN 46208
 3 17-926-1   1   11




                                                                                                                               EXHIBIT B
Case 3:20-cv-00010-RLY-MPB Document 1-2 Filed 01/22/20 Page 10 of 22 PageID #: 16



                                     SHERIFF’S         RETURN ON SERVICE OF SUMMONS
           I   hereby certify that   I   have served       this      Summons 0n       the                    day 0f                                              ,



  20


           (1)          By   delivering    a   copy 0f the Summons and a copy 0f the Complaint                                             t0   the   Defendant
                                                      personally;


           (2)          By    leaving      a     copy           0f    the       Summons            and       a   copy         0f     the        Complaint       at



                                                  ,
                                                      the dwelling place or usual above of the Defendant With a person of suitable
  age and discretion residing therein, namely                                                                     ,
                                                                                                                      whose age      is               years;   and
  by mailing     a   copy 0f the Summons and Complaint                 t0 the   Defendant                                                                       at




           (3)




  $
  Sheriff’s Costs                                                                     SHERIFF, Bartholomew County, Indiana
                                                                                      By:
                                                                                                                 Deputy

                                               CLERK’S CERTIFICATE OF MAILING

          I hereby certify that 0n the                     day 0f                                        ,   20—, I mailed a copy 0fthe Summons
  and Complaint to the Defendant,                                                              ,   by                                       mail, requesting a
  return receipt, at the address furnished       by the     Plaintiff.



  DATED:
                                                                                      Clerk of Bartholomew County                                      Court
                                                                                      By:
                                                                                                                 Deputy

                                     RETURN ON SERVICE OF SUMMONS BY MAIL

           I   hereby certify that the attached return receipt was received by                      me showing that the Summons and a copy 0f
  the Complaint mailed to Defendant                                                                          was accepted by         the Defendant        on the
            day 0f                                     ,
                                                           20

           I   hereby certify that the attached return receipt was received by                      me showing that the Summons and a copy 0f
  the Complaint    was returned not accepted 0n the             day 0f                                                 ,   20—, for the reason stated 0n
  the return receipt, to-wit:


           I   hereby certify that the attached return receipt was received by                      me showing that the Summons and           a copy 0f
  the   Complaint         mailed      t0       Defendant                                                                             was accepted by
                                                            on        behalf     0f     said       Defendant           on      the    ______ day of
                                  ,20_
  DATED:
                                                                                      CLERK, Bartholomew County                                       Court
                                                                                      By:
                                                                                                   Deputy




                                                                                                                                                EXHIBIT B
                                                                           Filed: 12/23/2019 9:40 AM
Case 3:20-cv-00010-RLY-MPB Document   1-2
                            03D01 -1 91    Filed 01/22/20 Page 11 of 22 PageID
                                        2-CT-007232                              #: 17
                                                                                                                                                     Clerk
                                                            Bartholomew Superior Court   1                                     Bartholomew County, Indiana




  STATE OF INDIANA
  IN    THE BARTHOLOMEW                                          COURT

                                                                 SU M M ONS
  KENNETH GARWICK and                                        )

  CYNTHIA GARWICK,                                           )

                         Plaintiffs,                         )                 TRIAL BY JURYDEMANDED
                                                             )

             VS_                                             )
                                                                                   03DO1 -1 91 2-CT—OO7232
                                                             )

  JOHN FISHER and FLEEMAN                                    )

  CARRIERS INC,                                              )

                         Defendants.                         )




  TO DEFENDANT:                                    Fleeman Carriers Inc
                                                   C/o James Fleeman, Registered Agent
                                                   605 Windsor Avenue
                                                   Lawrenceburg, TN 38464-2453


             You have been        sued by the persons named as Plaintiffs in the Court stated above.


             The nature of the         suit against    you is stated in the Complaint Which is attached to            this   Summons.
  It   also states the relief sought or the           demand made against you by the Plaintiffs.

             You or your       attorney must answer the Complaint in writing within twenty (20) days                    commencing
  the day after you receive this Summons (or Within twenty-three [23] days if this                            Summons was received
  by mail) 0r a judgment Will be entered against you for the relief demanded by Plaintiff.

             If you     have a claim for       relief against the Plaintiffs arising         from   e   ame   transaction or
  occurrence,       you must    assert   it   in   your written answer.
                         12/23/201 9
  DATED:
                                                                     Cler    ofB   holoﬁlew




                                                                                                          W
                                                                     Court


  The following manner of service of Summons                         is   herebv designated:
  _X_
  _
  _
             Registered or certiﬁed mail (Return Receipt #
             Service at place of employment, to-wit:
             Sheriff service on individual             --   (Personal or copy) at above address
                                                                                                         k                          ,9?
                                                                                                                                          ,




             Service on agent. (Specify)
             Other service. (Specify)


  Attorneys for Plaintiffs:
  Ryan Johnson, Atty #24252-49
  KELLER & KELLER LLP
  2850 N. Meridian Street
  Indianapolis, IN 46208
  3 17-926-1   1   11




                                                                                                                         EXHIBIT B
Case 3:20-cv-00010-RLY-MPB Document 1-2 Filed 01/22/20 Page 12 of 22 PageID #: 18



                                     SHERIFF’S         RETURN ON SERVICE OF SUMMONS
           I   hereby certify that   I   have served       this      Summons 0n       the                    day 0f                                              ,



  20


           (1)          By   delivering    a   copy 0f the Summons and a copy 0f the Complaint                                             t0   the   Defendant
                                                      personally;


           (2)          By    leaving      a     copy           0f    the       Summons            and       a   copy         0f     the        Complaint       at



                                                  ,
                                                      the dwelling place or usual above of the Defendant With a person of suitable
  age and discretion residing therein, namely                                                                     ,
                                                                                                                      whose age      is               years;   and
  by mailing     a   copy 0f the Summons and Complaint                 t0 the   Defendant                                                                       at




           (3)




  $
  Sheriff’s Costs                                                                     SHERIFF, Bartholomew County, Indiana
                                                                                      By:
                                                                                                                 Deputy

                                               CLERK’S CERTIFICATE OF MAILING

          I hereby certify that 0n the                     day 0f                                        ,   20—, I mailed a copy 0fthe Summons
  and Complaint to the Defendant,                                                              ,   by                                       mail, requesting a
  return receipt, at the address furnished       by the     Plaintiff.



  DATED:
                                                                                      Clerk of Bartholomew County                                      Court
                                                                                      By:
                                                                                                                 Deputy

                                     RETURN ON SERVICE OF SUMMONS BY MAIL

           I   hereby certify that the attached return receipt was received by                      me showing that the Summons and a copy 0f
  the Complaint mailed to Defendant                                                                          was accepted by         the Defendant        on the
            day 0f                                     ,
                                                           20

           I   hereby certify that the attached return receipt was received by                      me showing that the Summons and a copy 0f
  the Complaint    was returned not accepted 0n the             day 0f                                                 ,   20—, for the reason stated 0n
  the return receipt, to-wit:


           I   hereby certify that the attached return receipt was received by                      me showing that the Summons and           a copy 0f
  the   Complaint         mailed      t0       Defendant                                                                             was accepted by
                                                            on        behalf     0f     said       Defendant           on      the    ______ day of
                                  ,20_
  DATED:
                                                                                      CLERK, Bartholomew County                                       Court
                                                                                      By:
                                                                                                   Deputy




                                                                                                                                                EXHIBIT B
Case 3:20-cv-00010-RLY-MPB Document 1-2 Filed 01/22/20 Page 13 of 22 PageID   #: 19
                                                                        Filed: 12/23/2019 2:09 PM
                                                                                                              Bartholomew Superior Court 1
                                                                                                               Bartholomew County, Indiana




  STATE OF INDIANA                         )         IN            THE BARTHOLOMEW SUPERIOR COURT       1


                                           )   SS:
  COUNTY OF BARTHOLOMEW                    )         CAUSE NO.           03D01-1912-CT-007232



  KENNETH GARWICK and
  CYNTHIA GARWICK,

                        Plaintiffs,


  V.                                                 VVVVVVVVVVV




  JOHN FISHER and
  FLEEMAN CARRIERS, INC.,

                        Defendants.



                                               Certiﬁcate 0f Issuance 0f      Summons

              I, Ryan Johnson, Attorney for the Plaintiffs, do hereby certify that 0n the 23rd day 0f December, 201 8, I

  sent,   by certiﬁed mail, a ﬁled stamped copy of the Complaint and Summons for this case to each of the following
  defendants:


             Party Served:      John Fisher

             Method of Service: Certiﬁed Mail

             Address 0f Party: 160 Commodore Circle, Summertown,              TN 38483
             Tracking/Identiﬁcation Number: 70 1 80680000027309856




             Party Served: Fleeman Carriers, Inc., c/o James Fleeman, Registered Agent

             Method of Service: Certiﬁed Mail

             Address of Party: 605 Windsor Ave., Lawrenceburg,            TN 38464
             Tracking/Identiﬁcation Number: 70 1 80680000027309849




                                                                           /S/ Ryan   Johnson
                                                                           Ryan Johnson, #24252-49
                                                                           Attorney for Plaintiffs
                                                                           KELLER & KELLER LLP
                                                                           2850 N. Meridian St.
                                                                           Indianapolis, IN 46208




                                                                                                            EXHIBIT B
Case 3:20-cv-00010-RLY-MPB Document 1-2 Filed 01/22/20 Page 14 of 22 PageID      20 11 :07 AM
                                                                              #:1/2/2020
                                                                         Filed:
                                                                                                        Bartholomew Superior Court 1
                                                                                                         Bartholomew County, Indiana




  STATE OF INDIANA                          )         IN            THE BARTHOLOMEW SUPERIOR COURT                 1

                                            )SS:
  COUNTY OF BARTHOLOMEW                     )         CAUSE NO.             03D01-1912-CT-007232

  KENNETH GARWICK AND
  CYNTHIA GARWICK,

        Plaintiffs,


  vs.                                                 vvvvvvvvvvv




  JOHN FISHER AND
  FLEEMAN CARRIERS,               INC,

        Defendants.


                                      APPEARANCE FORM (CIVIL)
                                         RESPONDING PARTY

  1.    Please enter   my appearance for:

        DEFENDANTS JOHN FISHER AND FLEEMAN CARRIERS, INC.

  2.    Attorney information (as applicable for service 0f process):


        Name:            Erin A. Clancy                                      Atty.   Number: 21962-49
                         Ryan O. Farmer                                      Atty.   Number: 29599-02
        Address:         Kightlinger     & Gray, LLP                         Phone: 3 17/63 8-4521
                         21   1   N. Pennsylvania Street                     FAX:     3 17/636-5917
                         Suite 300                                           Computer address:
                         Indianapolis, Indiana        46204                  eclancngk-glawcom
                                                                             rfarner@k-glaw.com

  3.    Will responding party accept       FAX service:               Yes     No X

  4.    Additional information required         by   state 0r local rule:


                                                      KIGHTLINGER & GRAY, LLP


                                                      /s/Erin A. Clancy
                                                      Erin A. Clancy, I.D. N0. 21962-49
                                                      Ryan O.          Farmer, I.D. No. 29599-02
                                                      Attorneyfor Defendants




                                                                                                      EXHIBIT B
Case 3:20-cv-00010-RLY-MPB Document 1-2 Filed 01/22/20 Page 15 of 22 PageID #: 21




                                    CERTIFICATE OF SERVICE

          Ihereby certify that on this 2nd day 0f January, 2020, the foregoing was electronically
  ﬁled with the Bartholomew County Superior Court 1 and was served — through the Court’s E-
  Filing system — on the following:


  Ryan Johnson
  KELLER & KELLER, LLP
  2850 N. Meridian Street
  Indianapolis, IN 46208
  Attorneyfor Plaintiﬂ
                                               /s/Erin A. Clancy
                                               Erin A. Clancy
  KIGHTLINGER & GRAY, LLP
  One   Indiana Square, Suite 300
  211 N. Pennsylvania Street
  Indianapolis,      IN 46204
  (3 17) 638-4521
  Eclancy@k—glaw.com




  190960\5855966-1




                                                                                        EXHIBIT B
Case 3:20-cv-00010-RLY-MPB Document 1-2 Filed 01/22/20 Page 16 of 22 PageID  #:1/2/2020
                                                                         Filed: 22 11:07 AM
                                                                                         Bartholomew Superior Court 1
                                                                                          Bartholomew County, Indiana




  STATE OF INDIANA                      )       IN THE BARTHOLOMEW SUPERIOR COURT 1
                                        ) SS:
  COUNTY OF BARTHOLOMEW                 )       CAUSE NO. 03D01-1912-CT-007232

  KENNETH GARWICK AND                           )
  CYNTHIA GARWICK,                              )
                                                )
         Plaintiffs,                            )
                                                )
  vs.                                           )
                                                )
  JOHN FISHER AND                               )
  FLEEMAN CARRIERS, INC.,                       )
                                                )
         Defendants.                            )


         DEFENDANTS’ MOTION FOR EXTENSION OF TIME TO RESPOND TO
                  PLAINTIFFS’ COMPLAINT FOR DAMAGES

         Defendants John Fisher and Fleeman Carriers, Inc. (“Defendants”), by counsel,

  respectfully moves the Court for an extension of time of 30 days up to and including February

  14, 2020, in which to file a responsive pleading to Plaintiffs’ Complaint for Damages. In support

  of said Motion, Defendants show the Court:

         1.      That Plaintiffs’ Complaint for Damages was filed on December 23, 2019, thereby

  making Defendants’ response due no earlier than January 15, 2020.

         2.      Defendants respectfully request an initial enlargement of time of thirty (30) days

  or to and including February 14, 2020, within which to answer or otherwise respond to Plaintiffs’

  Complaint for Damages.

         3.      This request for an enlargement of time is not made for the purposes of delay, but

  rather to allow time for Defendants’ counsel to prepare a proper response to Plaintiffs’

  Complaint for Damages.




                                                                                        EXHIBIT B
Case 3:20-cv-00010-RLY-MPB Document 1-2 Filed 01/22/20 Page 17 of 22 PageID #: 23




            4.         Counsel for Defendants contacted counsel for   Plaintiffs   Who has no     obj ection t0


  the ﬁling of this motion.


            WHEREFORE, Defendants John Fisher and Fleeman Carriers,                Inc.,   prays that the time


  for ﬁling a responsive pleading to the Plaintiffs’   Complaint for Damages be extended for a

  period of thirty (30) days, up t0 and including February 14, 2020.


                                                   KIGHTLINGER & GRAY, LLP


                                            By:    /s/Erin A. Clancy
                                                   Erin A. Clancy, I.D. No. 21962-49
                                                   Ryan O.   Farmer, I.D. No. 29599-02
                                                   Attorneyfor Defendants




                                       CERTIFICATE OF SERVICE

            Ihereby           on this 2nd day of January, 2020, the foregoing was electronically
                        certify that
  ﬁled with the Bartholomew County Superior Court 1 and was served — through the Court’s E-
  Filing system — on the following:


  Ryan Johnson
  KELLER & KELLER, LLP
  2850 N. Meridian Street
  Indianapolis, IN 46208
  Attorneyfor Plaintiﬂ
                                                   /s/Erin A. Clancy
                                                   Erin A. Clancy
  KIGHTLINGER & GRAY, LLP
  One   Indiana Square, Suite 300
  211 N. Pennsylvania Street
  Indianapolis,       IN 46204
  (3 17)   638—4521
  Eclanc         k—   1aw.com




  190960\5855961-1




                                                                                                    EXHIBIT B
Case 3:20-cv-00010-RLY-MPB Document 1-2 Filed 01/22/20 Page 18 of 22 PageID #: 24




  STATE OF INDIANA                                 )           IN            THE BARTHOLOMEW SUPERIOR COURT                                 1


                                                   )   SS:
  COUNTY OF BARTHOLOMEW                            )           CAUSE NO.                   03D01-1912-CT-007232

  KENNETH GARWICK AND
  CYNTHIA GARWICK,                                                                                                    4r?




               Plaintiffs,


  vs.                                                          VVVVVVVVVVV




  JOHN FISHER AND
  FLEEMAN CARRIERS,                 INC.,


               Defendants.


                                          Q&DER 0N EXTENSION 0F TIME
               This cause came before the Court upon the Motion of the Defendants John Fisher and


  Fleeman       Carriers, Inc. for a      Motion   for Extension               of Time      to   respond to   Plainiiﬁ‘s’   Complaint


  for       Damages.

               The Court, having considered        said      Motion and, being duly advised                    in the premises,       now
                                                                                                                              t



  GRANTS the same, and

               THEREFORE,         IT IS   ORDERED that the Defendants John Fisher and Fleeman Carriers,

  Inc.,      may have   an extension of time of thirty (30) days, up to and including February 14, 2020,


  w1th1n wh1ch to answer or otherwxse plead to Plamtlffs

                  January    6,   2020
                                                                                         Com        t
                                                                                                        fgaw
  DATED:
                                                                                   Judgé Bartholomew Superior Court               1

  Distribution to:


  Ryan Johnson                                                                Erin A. Clancy
  KELLER & KELLER, LLP                                                        Ryan O. Famer
  2850 N. Meridian Street                                                     KIGHTLINGER & GRAY, LLP
  Indianapolis, IN 46208
                                    ‘

                                                                              One      Indiana Square, Suite 300
  Attorneyfor Plaintiff                                                       21   1   N. Pennsylvania Street
        ‘

  -
                                                                                          IN 46204
                                                                              Indignapolis,
                                                                             Attorneyfor Defendants



  19096058559574




                                                                                                                            EXHIBIT B
0-cv-00010-RLY-MPB      Document 1-2 COMPLETE
 SENDER: COMPLETE THIS SECTION       Filed 01/22/20
                                              THIS SECTIONPage   19 of 22 Page
                                                           ON DELIVERY

 I Complete                     and
                                                                              '




 l
                items   1, 2,         3.

      Print your name and address on the reverse
      so that we can return the card to you.
                                                              XRWed
                                                               B'
                                                                    1W              by
                                                                                                                       D Agent
                                                                                                                          Address°°
                                                                                                                 c' Date °f De'we’y
 I    Attach this card to the back of the mailpiece.                                     (ij'vgze)
      or on thefgrgjfﬁspace permits.” 77 7   V   '
                                                                                                                4,2      J!      l?
 1,
                                                               B.fwelm
         IIIIIIll”:IIIIIIIIIIIIIHIIIIIII”I'll”                      I




          John Fisher                                                                                 npﬂn
                                                                        m
                                                     I


                                                                                                      Lugu
          160 Commodore Circle
          Summertown, IN 38483
                                                             3. Service           Ups                        D Pnomy Mal! Exprm
                                                             D Adul          gnature                         D Registaved Mali“
                                                             D          t   Signature Restricted Denvety     DR           Mall Rewlcted
                                                                        ﬂed Mal|®
         9590 9402 4252 8121 5974 06                         Deenmw Mannesmaoawwuy                               tumneoolpuor

 2.
                                                             mmwmmw Dew
                                                             D Collect on Delivery
                                                                                                                  Mam
                                                                                                               Merchandise


              7mm         mast:            Dunn e730 Hash             EXHIBIT B Reimamw
                                                                    ammo“,
                                                         I     \WWI                                                                   '




 PsiFoEm 381 1.     ggly72015 PSN 7530420009053                                                            Domestic Return Receipt
0-cv-00010-RLY-MPB Document 1-2 Filed 01/22/20 Page    20 of 22 Page
                                                First-Class Mail
                                                                                     Postage & Fees Paid
                                                                                     USPS
                                                                                     Permit No. G-1O
      ||||||||      lﬂlﬂlmﬁlﬁlfﬁ              ll

     “1530   31403   H352 BIB]. 5H7” Uh
                             '
   United States                 Sender: Please   print   your name, address, and Z|P+4°   in this   box'
                         I

   Postal Service

                                 Bartholomew County Clerk
                                 234 Washington St.
                                 Columbus, IN 47201
                                 Cause No. 03D01 -1 91 2-CT—OO7232



                                                                            EXHIBIT B
0-cv-00010-RLY-MPB Document 1-2 Filed 01/22/20 Page 21 of 22 Page
    I Complete                                                         A. Signature
                          items            and   3,

                                                                                                    L/K
                                  1   2,               _

    I        your name a d_ ddtess on {he reverse
                                                           '


                                                                                                                                   D Agent
        Print
        so that we can ret%r ﬁiho'chrd to you.                    ﬂ ”(Mk
                                                                  Wﬁmwed
                                                                                              Z6
                                                                                          by (Pﬂn'ed Name)       U                 D Addmee
                                                                                                                          C- Date of Delivery
    I   Attach this card to the back of the mailplece.
        or on the front if space permits.
                                                           Hy,"        D.   ls delivery   address
                                                                                                     .

                                                                                                    different   from Item 1? J Yes
        l'II-'-'II'II'I-|I'I“'II"I-IIIIII-III'II'III‘W                                                                    "D DN°
        Fleeman Carriers                     Inc.

                James Fleeman, Registered Agent
                                                             v                                                             W v
        c/o
        605 Windsor Ave.
        Lawrenceburg                   TN 38464

            Illlll'l HlllVIIIIHIIIWIIIIIIIIIIIIIIIIIIH
                                                                  3.
                                                                  ”Ad“
                                                                                ice Typ‘qﬁm'jf   Mai:    [‘1‘



                                                                                ignature Restricted Delivefy
                                                                                                                “:ﬁm‘Pﬂ

                                                                                                                    U      l
                                                                                                                               WW M   ail   Exprass®

                                                                                                                               stared Mail Restrict

                                                                                  mgmmw ﬁfmmm
                                                                            .        .




              9590 9402 4252 8121 5974 20                         a m???
                                                                                                                                                       I




                                                                  D Collect on Delivery                                 Merchandise
    .   .   ,._..   .   ..L   n..-_,-. t.-- --_..---   M-"        n mum on Delivery Restricted Denvery D                Signature Confirmaﬂm'“

               7015 nbau Dunn 2730 Hana                        EXHIBIT ”Simzﬁm‘”
                                                                       B
                                                 ——ﬁ—ww00)ugimmﬁwm
g
    PS Form 381 1.            July 201 5     PSN 7530020009053                                                    Domestic Return Receipt              1
            USPS TRACKNG #
0-cv-00010-RLY-MPB    Document 1-2 Filed 01/22/20 Page    22 of 22 Page
                                                   First—Class Mai|
I                                                                                    Postage     & Fees         Paid
                                                                                     USPS
                                                               lulu
                             m                H
                                                                                     Permit No. G-10



'
      9530   “IHDE   HES E       61.3].   SH?” BU
                             '
    United States                Sender: Please   print   your name. address, and ZIP+4°   In this   box'
                                                                                                            I
    Postal Service

                                   Bartholomew County Clerk
                                   234 Washington               St.
                                   Columbus, IN              47201
                                   Cause     No.     O3DO1 —1 91 2-CT-OO7232




                                                                           EXHIBIT B
                                     dIiHI'HIlhih‘I‘si‘iiiihII“‘lIii‘iiiillIi‘ﬂ-‘lu‘lni‘i'l'
